Citation Nr: 1746192	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-68 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand/wrist, to include as secondary to service-connected right wrist cyst and/or bilateral carpal tunnel syndrome. 

2.  Entitlement to an increased (compensable) disability evaluation for a right wrist (major) cyst.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona. 

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record. 

In December 2016, the Board remanded this matter for further development.  

As noted in the prior December 2016 remand, as it relates to the claims for initial compensable disability evaluations for right and left upper extremity carpal tunnel syndrome, the RO granted service connection for these disabilities in October 2015.  Thereafter, the Veteran filed a notice of disagreement with the assigned disability evaluations.  A statement of the case was issued in July 2016 and the Veteran perfected his appeal in August 2016.  In his August 2016 appeal, the Veteran requested that he be afforded a hearing before a Veterans Law Judge.  To date, that hearing has not been scheduled and remains pending.  Therefore, the Board does not have jurisdiction over these issues, and they are once again referred to the AOJ for appropriate action. 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's current right wrist/hand arthritis was not incurred in service or caused by any in-service event, is not related to active service, did not manifest to a compensable degree in the year following separation from service, and is not caused or aggravated by a service-connected disability.

2.  For the entire appeal period, the Veteran's ganglion cyst of the right wrist has not been manifested by tender or painful scar or skin breakdown or adherence to underlying tissue or impaired functioning of affected parts (here the wrist), or an area of 144 square inches. 

3.  For the entire appeal period, the Veteran's ganglion cyst of the right wrist has not resulted in compensable limitation of motion of the wrist, even with due consideration of functional loss due to pain on undertaking motion, fatigue, weakness, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist/hand arthritis are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a compensable rating for a right wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7806, 7819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board does note that the Veteran, at his September 2016 hearing, expressed his belief that the examinations performed in conjunction with his claim were inadequate for rating purposes and did not properly weigh the evidence of record.  In this regard, the Board notes that following the hearing, the Veteran was afforded additional VA examinations in April 2017, at which time, the examiner rendered opinions as to the etiology of any right wrist disorder and its relationship to his service-connected right wrist ganglion cyst and carpal tunnel syndrome and the severity of the Veteran's right wrist ganglion cyst.  As to the opinions rendered, the examiner indicated that he had reviewed the entire folder and rendered the opinions after a thorough examination of the Veteran and a comprehensive review of the records, providing rationale to support each rendered opinion.  The opinions obtained are sufficient and provide detailed rationale in order to properly address the Veteran's claim.  As such, the Board finds that an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).

Service Connection-Right Wrist Arthritis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  If present, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran has reported that it is his belief that his current right wrist/hand arthritis had its onset in service or that in the alternative that his right wrist/hand arthritis is secondarily related to his service-bilateral right wrist cyst or carpal tunnel syndrome.

A review of the Veteran's service treatment records reveals that there was documentation during military service of a contusion to the right wrist in August 1971 and a traumatic event to the right hand 5th digit in October 1971.  However, at the time of the Veteran's December 1972 service separation examination, normal findings were reported for the upper extremities.  On his December 1972 service separation report of medical history. The Veteran did not report any complaints and there were no findings of arthritis.  While the Veteran sustained a trauma to the right hand in January 1973, x-rays taken at that time were normal.  Moreover, at the time of a February 2008 VA right wrist x-ray, normal findings were reported.  Furthermore, at the time of a September 2013 VA wrist examination, right wrist degenerative joint disease/arthritis was not diagnosed.  

At the time of a September 2015 VA examination, the Veteran was diagnosed as having right hand arthritis.  The examiner indicated that the finding of moderate right hand degenerative joint disease was most likely due to the natural aging process.  Subsequent to the September 2015 VA examination, the RO granted service connection for carpal tunnel syndrome of the left and right upper extremities.  At his September 2016 hearing, the Veteran expressed his belief that his right wrist/hand degenerative arthritis was caused and/or aggravated by either his service-connected right wrist cyst or his service-connected bilateral carpal tunnel syndrome.

In December 2016, the Board remanded this matter for further development, to include a VA examination to determine the nature and etiology of any current right wrist/hand arthritis.  Following examination, the examiner was requested to render the following opinions:  Was it at least as likely as not (50 percent probability or greater) that any current right wrist/hand arthritis, if found, had its onset in service or was otherwise related to the Veteran's service?  Was it as likely as not (50 percent probability or greater) that any current right wrist/hand arthritis was caused by either the service-connected right wrist cyst or bilateral carpal tunnel syndrome of the upper extremities?  If not, was it at least as likely as not (50 percent probability or greater) that any current right wrist/hand arthritis was aggravated (permanently worsened) by the service-connected right wrist cyst or bilateral carpal tunnel syndrome?  If aggravation was found, to the extent that was possible, the examiner was requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

The Veteran was afforded the requested examination in April 2017.  The examiner indicated that the entire record was available and had been reviewed.  As to the opinion as to whether it was at least as likely as not (50 percent probability or greater) that any current right wrist/hand arthritis, if found, had its onset in service or was otherwise related to the Veteran's service, the examiner indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that a review of the medical records in the electronic claims file revealed there was documentation during military service of a traumatic event to the right hand 5th digit in October 1971, and a contusion to the right wrist in August of 1971, and another documentation of trauma to the right hand in January of 1973, at which time X-rays were negative.  The examiner further observed that medical records note that a September  2013 VA examiner reported no arthritis.  The examiner stated that given this information, the documented traumatic events listed above of the early 1970's would not be consistent with or associated with osteoarthritis of the right hand/wrist about 46 years later.

As to the question of whether it was as likely as not (50 percent probability or greater), that any current right wrist /hand arthritis, was caused by either the service-connected right wrist cyst or bilateral carpal tunnel syndrome of the upper extremities, the examiner indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that in reviewing the cause of carpal tunnel syndrome, it was noted that carpal tunnel syndrome or disease, was a painful condition of the hand and fingers caused by compression of a major nerve, the median nerve, where it passed over the carpal bones through a passage at the front of the wrist adjacent to the flexor tendons of the hand.  The examiner stated that there was no present medical literature to support the contention that this pathology could or would cause traumatic arthritis of the hand or wrist of that same wrist/hand or contralateral wrist/hand.  Further, since a ganglion cyst was simply a collection of fluid trapped or encased by soft tissue about the hand or wrist, this in itself had not been associated with causing arthritis of the hands or wrist of the same or opposite upper extremity.

As to the question of whether it was at least as likely as not (50 percent probability or greater), that any current right wrist/hand arthritis was aggravated (permanently worsened) by the service-connected right wrist cyst or bilateral carpal tunnel syndrome, the examiner stated that the condition claimed was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the Veteran presently had a small residual ganglion cyst of the right hand/wrist, which in and of itself, at times could cause mild pain, but would not directly or secondarily cause acute trauma or repetitive trauma, leading to the progression or acceleration of arthritis of the wrist/hand beyond the natural progression due to age.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current right wrist/hand arthritis had its onset in service.  While the Board notes that the Veteran was treated for right wrist/hand problems in service, at the time of the Veteran's December 1972 separation examination, normal findings were reported for the upper extremities.  Furthermore, on his December 1972 separation report of medical history, the Veteran did not report having "swollen or painful joints;" "arthritis, rheumatism or bursitis;" or "bone, joint or other deformity."  In addition, while the Veteran was treated for right hand trauma in January 1973, x-rays were normal at that time.  Normal x-rays findings for the right wrist were reported in February 2008 and the Veteran was not found to have right wrist arthritis at the time of the December 2013 VA examination.  Furthermore, right hand arthritis was not diagnosed until September 2015 VA examination, at which time, the examiner indicated that it was most likely due to the natural aging process.  Given the foregoing, the weight of the evidence demonstrates that the Veteran did not sustain a chronic right hand/wrist injury or disease or chronic arthritis symptoms during active service.

The Board next finds that the weight of the evidence is against a finding that right wrist/hand arthritis were continuously manifested since service, including degenerative joint disease to a degree of ten percent disabling within one year of service separation.  The earliest evidence of degenerative joint disease of the hand is 2015, more than 41years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for right wrist/hand degenerative joint disease for more than 41 years after service separation is one factor that tends to weigh against a finding of right wrist/hand arthritis in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Veteran has attempted to establish a continuity of symptomatology of his right wrist/hand arthritis or a nexus through his own lay assertions. The Board finds, however, that the etiology of the Veteran's current wrist/hand arthritis falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The evidence does not show clinical documentation of degenerative joint disease until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate his right hand/wrist degenerative joint disease, to active service, is of no probative value. 

Because the record does not show continuous symptoms of right wrist/hand problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or a right wrist/hand degenerative joint disease otherwise related to service, direct and presumptive service connection for a right wrist/hand arthritis may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

With regard to the Veteran's belief as to a relationship between his current right hand/wrist arthritis and his service-connected right ganglion cyst and carpal tunnel syndrome, the Board again finds that the etiology of any right wrist/hand arthritis falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Consequently, the Veteran's opinion that purports to establish a relationship between any service-connected carpal tunnel syndrome or right wrist ganglion cyst and any current right hand/wrist degenerative joint disease is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the record.  See, e.g. Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that any current right wrist/hand arthritis is related to his service-connected carpal tunnel syndrome or ganglion cyst.  In contrast, the Board has obtained an adequate and probative VA examination opinion in conjunction with the Veteran's claim.  The April 2017 VA examiner's opinion indicated that the Veteran's right wrist/hand arthritis was not caused or aggravated by his service-connected carpal tunnel syndrome or ganglion cyst.  The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Given the foregoing, the claim for service connection for a right wrist/hand arthritis on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Wrist Ganglion Cyst

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  It is also possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran contends, in effect, that his right wrist ganglion cyst should be compensably rated. 

The ganglion cyst is currently noncompensably rated under Diagnostic Code 7819, for benign skin neoplasms.  The condition is to be rated under that code based on scars under associated Diagnostic Codes 7801 to 7805, or dermatitis under associated Diagnostic Code 7806, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7819.  The cyst is also considered based on limitation of motion of the wrist. 

Under applicable criteria for scars, a 10 percent disability rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A compensable rating may also be assigned for unstable scar where, for any reason, there is frequent loss of covering of the skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1). 

Under applicable criteria for dermatitis or eczema, a 10 percent rating is assigned when more than five percent but less than 40 percent of the body or of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks over the past twelve months.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215, relating to limitation of motion, and Diagnostic Code 5214, relating to ankylosis.  Pursuant to Diagnostic Code 5215, 10 percent disability rating is warranted if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating for limitation of motion of the wrist under this diagnostic code.  A higher disability rating is warranted if there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2016). 

The Rating Schedule provides guidance by defining full range of motion of the wrist as 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmer flexion, 0 to 45 degrees ulnar deviation, and 0 to 20 degrees radial deviation.  38 C.F.R. § 4.71a, Plate I (2015).

In conjunction with his claim, the Veteran was afforded a VA examination in February 2008.  The Veteran reported having intermittent swelling of the cyst which would come and go spontaneously.  He noted that he had recently not had a cyst but stated that seven or eight times a year the cyst recurred with flare-ups of wrist pain, 8/10 pain, lasting a few days during these flare-ups.  He indicated that he could not pick up objects and was unable to use tools.  He was right-handed but during these flare-ups he became more left-handed.  To relieve the pain he used Tylenol or aspirin.

Examination of the right wrist was normal.  There was full range of motion: extension to 70 degrees, flexion to 80 degrees, ulnar deviation to 45 degrees, and radial to 20 degrees.  There was no additional limitation to motion after three repetitions and with range of motion there was no pain or tenderness on motion or cyst formation on examination.

At the time of a September 2013 VA examination, the Veteran reported having no symptoms/recurrences of the right wrist cyst.  The Veteran did not have any visible skin conditions.  The Veteran had also not been receiving any treatment for his cyst.  The Veteran was noted to have a hard, nontender nodule on the dorsum of his right hand which had no symptoms associated with it.  The Veteran had palmar flexion to 80 degrees or more and dorsiflexion to 70 degrees or greater.  There was no change with repetitive motion.  There was no functional loss.  There was no impact on employability.  

At his September 2016 hearing, the Veteran testified that his right wrist cyst had stabilized.  He indicated that he did not have a cyst at the time of the hearing.  The Veteran reported having pain in his wrist.  There was no scarring.  

In conjunction with the December 2016 Board remand, the Veteran was afforded a VA examination in April 2017.  At the time of the examination, the Veteran reported that he was still having right hand pain with a slightly raised area over the back of the right hand.

Physical examination revealed a very small slightly raised firm area, that was nontender over the dorsum of the right wrist, measuring about 0.75 cms in diameter consistent with the residuals of benign cyst (ganglion cyst).  It had no impact on the Veteran's ability to work.  

An April 2017 wrist examination resulted in a diagnosis of arthritis of the wrist, for which service connection is not currently in effect.  Examination revealed palmar flexion to 55 degrees, dorsiflexion to 45 degrees, ulnar deviation to 35 degrees, and radial deviation to 15 degrees.  For comparison purposes, left wrist range of motion revealed palmar flexion to 55 degrees, dorsiflexion to 50 degrees, ulnar deviation to 35 degrees, and radial deviation to 15 degrees.  There was no additional loss of motion with repetitive use.  

Based on these findings and on the absence of competent, credible evidence to the contrary, for the entire appeal period, the weight of the evidence is against the ganglion cyst of the right wrist being manifest by tender or painful scar or skin breakdown or adherence to underlying tissue or impaired functioning of affected parts (here the wrist), or an area of 144 square inches, so that a compensable rating based on scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  Also based on these findings, absence of any required treatment, absence of symptomatic skin involvement, and the absence of competent, credible evidence to the contrary, for the entire appeal period, the weight of the evidence is against a compensable rating for right wrist ganglion cyst rated analogously to dermatitis.  38 C.F.R. § 4.118 , Diagnostic Code 7806.  Also based on the preponderance of competent and credible evidence against any effect on functioning of the wrist, the weight of the evidence is against a compensable rating for ganglion cyst based on limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This includes consideration of DeLuca factors of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. 202. 

The preponderance of the evidence is against a compensable rating for ganglion cyst of the right wrist, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Absent any indication of intervals of greater disability during any intervals over the rating period, staged ratings are not warranted.  Hart, 21 Vet. App. 505.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected right wrist ganglion cyst is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, 28 Vet. App. 366 (2017). 


ORDER

Service connection for arthritis of the right hand/wrist, to include as secondary to service-connected right wrist cyst and/or bilateral carpal tunnel syndrome, is denied. 

An increased (compensable) disability evaluation for a right wrist (major) cyst is denied.  


REMAND

As noted in the prior remand, the TDIU is inextricably intertwined with the above issues of increased evaluations for carpal tunnel syndrome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Moreover, in the prior remand, the Board noted that the Court had held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion was needed.  Such an opinion was not obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education. 

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


